     Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              LAREDO DIVISION

SONIA JASSO,                                 §
Plaintiff                                    §
                                             §
v.                                           §       CIVIL ACTION NO. _____________
                                             §
                                             §       JURY DEMANDED
BARAKAT GROUND, INC; AND                     §
ABDALLAH M. HAMDEN,                          §
Defendants                                   §

                       PLAINTIFF’S ORIGINAL COMPLAINT

      NOW COMES, Sonia Jasso, hereinafter referred to as Plaintiff, complaining of

Defendants, Barakat Ground, Inc. and Abdallah M. Hamden, and in support thereof

would show the Court as follows:

                               I. VENUE AND JURISDICTION

      1.1    Plaintiff, Sonia Jasso, (hereafter “Jasso”) is a resident of the State of Texas.

      1.2    Defendant, Barakat Ground, Inc. (hereinafter “Defendant Barakat Ground”),

is a corporation formed in and under the laws of the State of Illinois and may be served

with process by serving its registered agent, IRP Express, Inc. at 7263 S Harlem Ave,

Bridgeview, IL 60455. Service of citation (with attached pleading) and thus proper

notice of this legal proceeding is hereby requested.

      1.3     Defendant Abdallah M. Hamden (hereinafter “Defendant Hadden”) is a

resident of Channahon, Will County, Illinois and may be served with process at his

address of 26335 W Arbor Ln. Defendant Abdallah M. Hamden (hereinafter “Defendant

Hamden”) is a resident of Channahon, IL. 60410. Service of citation (with attached

pleading) and thus proper notice of this legal proceeding is hereby requested.




                     Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                Plaintiff's Original Compliant
                                           Page 1 of 9
       Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 2 of 9




           1.4   The matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

           1.5   Diversity jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The

incident, which is the subject of this complaint, occurred in the County of Webb, State of

Texas.

                                     II. NATURE OF THE CASE

           2.1   On or about May 4, 2020, Defendant Hadden was operating a Freightliner

semi-tractor and trailer bearing US DOT Number 203287 and Ohio license plate

PWC9576 in the loading dock of Cold Terminal of Laredo, LLC. located at 602 Union

Pacific Blvd, Laredo, Texas 78045.

           2.2   At this time, Hamden was an employee of Barakat Ground, Inc.

           2.3   At this time, the semi-tractor and trailer were being operated by Barakat

Ground, Inc. and Hamden.

           2.4   Barakat Ground, Inc. had entrusted Hamden to operate the semi-tractor and

trailer.

           2.5   Upon arriving to Cold Terminal of Laredo, LLC, Hamden was instructed

to back his tractor and trailer to the docking station and to wait for the trailer to be

loaded.

           2.6   When Hamden was operating the semi-tractor and trailer, he knew and

was aware that Jasso was operating a forklift and would be loading materials onto the

trailer.

           2.7   As Jasso was entering the trailer to load materials, Hamden disregarded a

red light from dock without warning started to pull the semi-tractor and trailer forward

and away from the dock and platform.


                        Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                   Plaintiff's Original Compliant
                                              Page 2 of 9
      Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 3 of 9




       2.8    As a result of Hamden pulling the semi-tractor and trailer away from the

dock Jasso fell off the trailer along with forklift and landed on the ground. Damages

were visible on the forklift.

       2.9    Jasso was not at fault in this incident.

       2.10   Jasso suffered severe personal injuries as a result of the incident.

       2.11   When Hamden was operating his semi-tractor and trailer, Hamden failed

to use the ordinary level of care that would have been used by a person of ordinary

prudence under the same or similar circumstances.

       2.12   Moving a semi-tractor trailer forward while a person is operating a forklift

and loading materials inside the trailer is extremely risky in light of the potential harm

to others.

       2.13   When Hamden was operating his semi-tractor and trailer, Hamden would

have been aware that pulling a Semi-Tractor trailer forward while a person is operating

a forklift and loading material inside of the trailer is extremely risky in light of the

potential harm to others.

       2.14   Hamden’s conduct while operating the semi-tractor and trailer was a

proximate cause of the crash.

       2.15   Hamden’s conduct while operating the semi-tractor and trailer was

grossly negligent.

       2.16   Barakat Ground is vicariously liable for all negligent acts and omissions

alleged herein to have been perpetrated by Barakat Ground’s agents, servants, and

employees.

       2.17   There was no unforeseen “new and independent cause,” as that phrase is

understood in the law, which destroyed the causal connection between Hamden’s



                      Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                 Plaintiff's Original Compliant
                                            Page 3 of 9
     Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 4 of 9




conduct and the incident between the semi-tractor and trailer and the forklift Jasso was

operating.

      2.18   There was no “act of God,” as that phrase is understood in the law, which

caused the incident between the semi-tractor and trailer and the forklift Jasso was

operating.

      2.19   The incident between the semi-tractor and trailer and the forklift Jasso was

operating was not an “unavoidable accident,” as that phrase is understood in the law.

                                    III. CAUSES OF ACTION
                                    BARAKAT GROUND, INC

                                    COUNT I: NEGLIGENCE

      3.1    Barakat Ground committed acts of omission and commission that

collectively and severally constituted negligence and were a proximate cause of

Plaintiff’s injuries and damages.

      3.2    Defendant, Barakat Ground, was negligent in one or more of the following

aspects:

             A.     Negligent hiring;

             B.     Negligent entrustment;

             C.     Negligent driver qualifications;

             D.     Negligent training and supervision;

             E.     Negligent retention;

             F.     Negligent contracting; and

             G.     Negligent maintenance.

      3.3    Defendant, Barakat Ground, entrusted the vehicle to Defendant, Abdallah

M. Hamden, on the date in question. At the time of the entrustment, Abdallah M.

Hamden, was an incompetent and/or reckless driver. Defendant, Barakat Ground, knew

                     Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                Plaintiff's Original Compliant
                                           Page 4 of 9
      Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 5 of 9




or should have known that Abdallah M. Hamden was an incompetent and/or reckless

driver. Abdallah M. Hamden was negligent on the occasion in question. Abdallah M.

Hamden’s negligence proximately caused Plaintiff’s injuries and damages.

                                       Respondeat Superior

       3.4    Defendant, Abdallah M. Hamden, is alleged at all times of the events

described in the petition to be an employee, agent, representative and/or servant of

Defendant, Barakat Ground. As such, Defendant, Barakat Ground, is liable for their acts

and omissions under the doctrine of respondeat superior. Additionally, Defendant,

Barakat Ground, is responsible for the acts or omissions and/or per se negligent acts or

omissions of Defendant, Abdallah M. Hamden, under 49 C.F.R. 1057.

       3.5    Plaintiff alleges that Defendant, Barakat Ground was negligent and that

such negligence was a proximate cause of the accident. Such negligence includes, but is

not limited to, failure to properly train its drivers and failure to establish an adequate

safety program.

       3.6    Defendants’      negligent       conduct       was      more        than   momentary

thoughtlessness or inadvertence. Rather, Defendants’ conduct involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to the

Plaintiff. Defendants had actual, subjective awareness of the risk involved, but

nevertheless proceeded in conscious indifference to the rights, safety, or welfare of

Plaintiff or others similarly situated.

                                   IV. CAUSES OF ACTION
                                   ABDALLAH M. HAMDEN

                                    COUNT I: NEGLIGENCE

       4.1    The incident described above, and the resulting injuries and damages

suffered by Plaintiff, were proximately caused by the negligent conduct of Abdallah M.


                      Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                 Plaintiff's Original Compliant
                                            Page 5 of 9
      Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 6 of 9




Hamden in one or more of the following respects:

              A.     Imperilling others by failing to heed policies, procedures, and
                     proper safety protocols, as would have been done by a reasonable
                     person exercising ordinary prudence under the same or similar
                     circumstances;

              B.     In operating a Semi-Tractor and trailer in wilful or wanton
                     disregard for the safety of others;

              C.     In failing to maintain a proper lookout while operating a Semi-
                     Tractor and trailer, as would have been done by a reasonable
                     person exercising ordinary prudence under the same or similar
                     circumstances;

              D.     Failing to take proper action to avoid the incident;


              E.     In that Defendant, Hamden pulled his Semi-Tractor trailer forward
                     while Jasso was operating a forklift inside the trailer.

       4.2    Each of the aforementioned negligent acts and/or omissions of Defendant

Hamden constitute negligence. Defendant Hamden’s negligence was a proximate cause

of the crash in question and a cause of Plaintiff’s injuries and damages.


                        V. LEGAL DAMAGES AND RECOVERIES TO
                               COMPENSATE PLAINTIFF

       5.1    At the time of his injuries, Plaintiff, Sonia Jasso, was in reasonably good

health with a normal life expectancy.

       5.2    As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff has suffered and will continue to suffer a tremendous amount of pain

and mental anguish. Plaintiff seeks all just and right remedies at law and in equity,

including but not limited to:

              A.     Reasonable medical care and expenses in the past.

              B.     Reasonable and necessary medical care and expenses, which will in
                     all reasonable probability be incurred in the future.

              C.     Loss of earnings in the past.

                     Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                Plaintiff's Original Compliant
                                           Page 6 of 9
      Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 7 of 9




               D.        Loss of earnings and earning capacity, which will, in all probability,
                         be incurred in the future.

               E.        Mental anguish in the past.

               F.        Mental anguish, which will, in all probability, be incurred in the
                         future.

               G.        Pecuniary loss in the past.

               H.        Pecuniary loss in the future, which will in all probability, be
                         incurred in the future.

               I.        Disfigurement in the past.

               J.        Disfigurement, which will, in all probability, be incurred in the
                         future.

               K.        And all other legal damages and just and right compensation as
                         allowed both in law and in equity.

       5.3     All losses, harm, and legal damages suffered by Plaintiff were caused by,

and proximately caused by, Defendants’ negligent acts and/or omissions (some of

which are listed herein). For all such claims and losses, Plaintiff now sues.

       5.4     Plaintiff, Sonia Jasso requests monetary damages and punitive damages

against the Defendants in amounts to be fixed by the trier of fact to be just and

reasonable, for pre and post-judgment interest, for court costs and for all other

appropriate relief.

                                             VI.
                                PLAINTIFF’S MAXIMUM DAMAGES

       6.1     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff states

that she will not seek in excess of Five Million Dollars ($5,000,000.00) for all the

damages claimed by Plaintiff. Plaintiff further states that the decision as to what is fair

compensation in this case is best left to the discretion of the jury after all of the evidence

is presented at trial.


                         Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                    Plaintiff's Original Compliant
                                               Page 7 of 9
      Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 8 of 9




                                            VII.
                                  REQUESTS FOR DISCLOSURE

       7.1      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, all parties

named herein as Defendants are requested to disclose, within fifty (50) days of service

of this request, the information or material described in Texas Rule of Civil Procedure

194.2(a)-(k).

                                                VIII.
   INTERROGATORY REQUESTING DISCLOSURE OF ALL WHO MAY BE DESIGNATED AS A
                         RESPONSIBLE THIRD PARTY

       8.1      The following interrogatory is intended to confirm an obligation to

disclose any entity that “may be designated as a responsible third party” as that phrase

is used in section 33.004(d) of the Texas Civil Practice and Remedies Code and as used

in Texas Rule of Civil Procedure 194.2(l):

       Interrogatory No. 1: Please identify any entity which may be designated as “a

responsible third party” as that term is used in section 33.004 of the Texas Civil Practice

and Remedies Code by listing (a) the entities’ name or names, (b) the entities’ addresses

and telephone numbers and other contact information, (c) the entities’ registered agents

for service if any, (d) the county of the entities’ principal office in this state if any, (e) the

states that the entities are believed to be “citizens” of as that word is used in 28 United

States Code section 1332, (f) the duties which such entities are believed to have

breached, (g) any acts and omissions and product defects which are believed to have

breached those duties, and (h) the contentions about the entities which would confirm

that the designation of those entities as a responsible third party would not be

groundless to the best of the designating counsel’s “knowledge, information, and belief

formed after reasonable inquiry” as that phrase is used in Texas Rule of Civil Procedure

                                            IX. JURY DEMAND


                       Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                  Plaintiff's Original Compliant
                                             Page 8 of 9
      Case 5:21-cv-00107 Document 1 Filed on 08/31/21 in TXSD Page 9 of 9




       8.1    Plaintiff demands trial by jury.

                                      PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendants be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff and against Defendants, for compensatory

damages in an amount within the jurisdictional limits of the Court; for exemplary

damages; for all pre-judgment and post-judgment interest as allowed by law and

equity; for all costs of court; and for such other and further relief to which the Plaintiff

may be entitled at law or in equity.



                                              Respectfully submitted,

                                              GOWAN ELIZONDO, LLP
                                              555 N. Carancahua, Ste 1400
                                              Corpus Christi, Texas 78401
                                              Telephone: 361.651.1000
                                              Facsimile: 361.651.1001


                                              /s/ Christopher A. Garza
                                              Luis A. Elizondo
                                              Texas Bar No. 06521550
                                              lelizondo@gelawfirm.com
                                              Christopher A. Garza
                                              Texas Bar No. 24084241
                                              cgarza@gelawfirm.com
                                              Rosaura “Wawi” Tijerina
                                              Texas Bar No. 20030075
                                              wawi-tijerina@hotmail.com
                                              *Attorneys for Plaintiff




                      Sonia Jasso v. Barakat Ground, Inc. and Abdallah M. Haden
                                 Plaintiff's Original Compliant
                                            Page 9 of 9
